EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3, line 2 “bond the arrange” has been changed to –bond the arranged--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicators for applying artificial lashes have been shown to have an application portion that generally aligns with the lash line of the user. See for example: Aylott (US Pat # 4,018,336). Indeed, even dual arm applicators have been shown to have a concave application section: Weaner (US Pat # 3,670,742), Windsor (US Pat # 3,828,803), Silson (US Pat # 3,625,229), Phillips Sr (US Pat # 2,268,082), Green (US Pub # 2009/0223534) and Roos (US Pat # 3,547, 135). None of these applicators provide a pair of opposing arms, each having first, second and third sections that longitudinally extend from a common hinge to a free distal end, where the third section is defined by a curvature that is contoured to align with the lash line of a user and terminates in the distal end. 
Dual arm applicators have also been shown to provide opposing arms each carrying a respective curved section that terminates in a free distal end: Kahn (US Pat # 1,920,401), O’Connell (US Pat # 3,561,454), Lee et al. (US Pat # 9,277,777) and Leeflang (US Pub # 2018/0098591). However, none of these applicators provide that their curved section is shaped to align with the lash line of a user, and where a first and second portion of each arm linearly extends between a proximal each arm to the curved section.
Pham (US Pub #2015/0114421). However, such tweezers do not teach or suggest providing that the curved section is configured in shape to align with the shape of a lash line of the user.
Curved tweezers having linearly extending first, second and third sections on each respective tweezer arm are shown to extend to a free distal end: Kim et al. (US Pat # D783, 901), Feuer (US Pub # 2002/0094507) and Kaprelian (US Pat # D301, 371). However, such tweezers do not teach or suggest providing that the curved section is configured in shape to align with the shape of a lash line of the user.
Martin Jr (US Pat # 3,478,754) provides a tong like applicator that has a curved application section that terminates in a free distal end of each arm of the tong (see Figures 10-11 where such curving is substantially corresponding in shape to the lash line of the user); but does not teach that the applicator is formed with a first and second section extending from the curved application section. Said another way, Martin Jr only provides a sandwiching application portion without the required linearly extending portions between a hinge and tip of the tong, resulting in a tool that is substantially different to handle both receiving lash arrays, and in applying them, as such would substantially crowd the area being observed for use.
Thus, despite the prior art providing various combinations of claimed features, none of the prior art teach or suggest providing an applicator for applying lashes to a user where the applicator comprises a pair of opposing arms, each having first, second and third sections that longitudinally extend from a common hinge to a free distal end, where the third section is defined by a curvature that is contoured to align with the lash line of a user and terminates in the distal end. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772